in delivering the opinion of the court, said: "I am satisfied, from the reasoning submitted on the part of the plaintiff below, and upon the authority of all the cases, that by the phrase, `in case of the death of either of my children,' the testator did not mean death generally, or whenever it might happen, but in the contingent sense of death occurring within a particular time, in which case the devise over was to take effect, by way of substitution, and not as a limitation engrafted on and qualifying the fee given to the children. It is very obvious it was intended to cut down the absolute fee given to them, in every event, and yet such must be the result if the testator meant the definite death of any of his children, contended for by the defendant as marking the period of transmission. *Page 264 
Under that reading, if the first takers died leaving children, the estate would go over to the latter in fee as purchasers, and if the former died indefinitely, without children, it would go to the surviving brothers and sisters absolutely. And the practical effect would be to reduce the first estate to an interest for life merely, notwithstanding the explicit use of technical terms conferring a fee, evidently employed with a distinct notion of their legal meaning. Clayton v. Lowe, 5 Barn.  Ald., 636. Besides, that construction would render defeasible the original shares first taken under the will, while those which might accrue by the clause of survivorship, would vest absolutely; a consequence certainly never contemplated. Pain v. Benson, Atk., 80; Ex parte,
West, 1 B.C.C., 575. Congruity, therefore, requires that the chance of survivorship among the children of the testators and the possible event upon which the limitation over to their children might take effect, should be referred to the same determinate period; or, in other words, to let in the survivors on the death of any of their brothers or sisters without issue, the contingency must happen within the same definite time when, according to the settled rules of construction, the contingency implied from the words in case of the death of any of my children' must occur, to give place for the substitution of the grandchildren. Now, had the testamentary disposition ended with the gift to the children of a deceased child, no doubt could be entertained that to give it effect the death of the parent must occur before the time fixed for enjoyment, whether that be the death of the testator, or at some other given period. The cases collected by Mr. Powell, in the 27th chapter of his Treatise on Devises, abundantly show that where there is nothing to indicate an adverse intent, additional limitation dependant on no other contingency than is implied from the language if any of them die,' or `in case of death,' cannot be referred to the event of death whenever it may happen, which would be to give a forced signification to such words, but must be construed as referring to death in association with some additional circumstance, which makes it actually contingent. That circumstance, it is said, is naturally in regard to the time of its happening, and that time, *Page 265 
where the gift is immediate, is necessarily the death of the testator, there being no other period to which the death can be referred. But, as a testator is not supposed to anticipate himself surviving the object of his bounty, this construction is only made ex necessitaterei, and gives way where the contingency of the death of the first beneficiaries may be referred to some other time, and which is always the case where the gift is limited at some period subsequent to the death of the testator; as, where there is a precedent particular interest carved out of the fund or estate. 2 Pow. on Dev., 758, 763. These rules are applicable whether the corpus of the gift be personalty or realty, where the whole interest in each is given subject to be defeated by the implied contingency; although most of the cases reported present bequests of personal property, in the case before us, the children were to take all the testator's estate, real and personal, after the death of their mother, to whom an estate for life was given. Had she survived the testator, the period of the children's enjoyment would have been deferred until after her decease, and consequently the first contingency might have had place at any moment during her life; but, as the will was ambulatory, until the death of the testator, the prior death of his wife confined the contingency to the period of his life, the will being subject to the same construction it would have received had the devise of the particular estate been altogether omitted.
"I have said that to harmonize this will and give consistency to all its parts, we must refer the possible consummation of the second contingency, as creative of an estate in the survivors, to the same limit. Such a construction is not only called for by reasons springing from this particular testamentary instrument, but is justified by authoritative precedent. Here the ultimate gift to the survivors is made to depend upon an actual contingency. And where, say the determinations, this is the case, and there is nothing in the will to show the contingency of dying without children was meant to operate without limit during the life of the first taker, it is, as in the other instance, restricted to the death of the testator, or within a given period after his decease. Where the gift is immediate, the contingency is held *Page 266 
determined by the first-named event; where there is an intermediate estate, time may be given for the happening of the possibility during the running of the precedent interest. Examples and illustrations of this rule are afforded by Doe d. Lifford v. Sparrow, 13 East., 359, which was a devise of realty, and Jenour v. Jenour, 10 Ver., 562, and Gilbert v. Leonard, 1 Swanst., 161, all of which are very like the case before us. But the learned author to whom 1 have already referred more than once, deduces a rule from the decisions which, I think, covers and decides this controversy. Where, says he, a devise in fee is followed by several alternative limitations over, which aggregately provide for the death of the devisee under all circumstances, as where there is a devise over if he die leaving children, and another if he die without leaving children, the case then becomes analogous to that of a limitation if he die generally, and accordingly the words are held to refer to the death of the devisee in the lifetime of the testator. Indeed, he adds, to hold them to refer to death at any time would be to cut down the devisee's estate in fee simple to an estate for life. The case cited by the author in support of the rule just stated, in Clayton et al v. Lowe, 5 Barn, and A1d., 636, the syllabus of which he gives as follows: The testator after bequeathing a specific legacy, devised all his real and personal estate to be equally divided between his three grandchildren, share and share alike forever; and also that if either of them should happen to die without child or children lawfully begotten, then such part or share of the one so dying should be equally divided among the surviving grandchildren; but if any of his grandchildren should die, and have a child or children, such child or children should have their parent's share equally divided among them, share and share alike. It was held that upon the death of the testator, the three grandchildren all surviving him took an indefeasible estate in fee simple, as tenants in common under the devise." "It will be found in all the cases referred to that the precise point stated was agitated and much considered, and though they differ in their choice of the testator's death, or the expenditure of the particular estate (where there is one) as fixing the limit within which the *Page 267 
defeasible character of a devise or bequest is to expire, they all agree in referring it to one or the other of those periods, unless some peculiar provision points to a different time." Caldwell v.
Skilton, 1 Harris, 152.
The same rule was also recognized in the same court and is thus stated by Rogers, J.: "All the authorities concur, perhaps, without exception, that when the gift is immediate, that is in possession, it is to be treated as intended to provide for the death of the objects of the testator's bounty in the lifetime of the testator; the devise affording no other point of time to which they could be referred." Johnsonv. Morton, 10 Barr., 250. And Chambers, J., in announcing the opinion of that court in "the case of Jessup v. Smuck, 4 Harris, 327, which involved the same rule of testamentary construction as a question in the case, said the opinion of the court as delivered by Justice Bell in Caldwell v. Skilton, has our entire approbation, although in the case then before the court they considered that the context of the will, and the several legacies charged by it on the devisee of the real estate in question in favor of other children and grandchildren and limited to be paid by the devisee several years after the death of the testator, showed that the testator did not mean that the limitation over in that case on an immediate devise to him in fee simple of the premises, should only take effect in case the devisee died in his lifetime. The latest case to which we have been referred was also decided in the Supreme Court of that State during the past year, and also sustains the rule in question. It is the case of Mickley's Appeal, 9 Reporter, 658, in which Sharswood, C. J., remarks: "It is very clearly settled both in England and in this State, that if a bequest be made to a person absolute in the first instance, and it is provided that in the event of his death, or his death without issue, another legatee or legatees shall be substituted to the share or legacy thus given, it shall mean death, or death without issue before the testator's. The first taker is always the first object of the testator's bounty, and his absolute estate is not to be cut down to an estate for life, or, what is practically the same thing, to be subjected to an executory gift, even upon the occurrence of the contingency of *Page 268 
death, or death without issue, at any future period within the rule against perpetuities, without clear evidence of such an intent."
The rule was also recognized and applied in the case cited of Warev. Watson, in the court of Appeal in Chancery, England, 7 De G.M.  G., 248, in which the testator, having three sons and three daughters, gave by his will his residuary estate in trust to be divided into six shares, "being as many shares" as he had children, one share to be for the benefit of each child in manner following, viz., the share of sons to be paid to them as soon as convenient after the death of the testator, and the shares of daughters to be vested in trustees for their respective benefit as thereinafter mentioned. Provided,
That if any son died without having issue living at his death, the share intended for such son, and any share accruing under that proviso, should accrue to the survivors of the testator's children, their executors and administrators. And he directed his daughters' shares to be invested upon trusts therein mentioned, for them and their children. By a codicil reciting that he desired to settle more distinctly the share of one of the daughters, he revoked the will as to her share, and gave it in trust for her for life, and after her death for such of her children as should attain twenty-one or, being daughters, marry; and in case she should have no child living at her decease who should attain a vested interest, in trust for the testator's children who should be living at her decease, and the representatives of such as should be dead. One of the sons died a bachelor in the testator's lifetime, and the above-mentioned daughter died after the testator's death unmarried. Held, 1. That the surviving sons' shares, both original and accruing, vested absolutely on the testator's death, the clause of substitution as to son's shares operating only in case of death in the lifetime of the testator. 2. That the daughters' accruing shares vested in them absolutely. ft was also held by Malins, V.-C., in the case of Bowers v. Bowers, 8 Equity Cases (Law Rep.). 281, in an immediate absolute bequest to legatees, with gift over in case of death, leaving children, to such children; but not leaving children, to survivors; that the death and *Page 269 
survivorship contemplated were death and survivorship in the lifetime of the testator, and that the gift over was merely to prevent a lapse; and he cites in support of his opinion several cases in which it had been so ruled in England, and among them the case of Ware v.
Watson. And although his decision was afterwards reversed on appeal before Lord Chancellor Hatherley and Sir G.M. Giffard, L.J., 5 Ch. Appl. Ca. (Law. Rep.), 243, the reversal is based by both of them on the ground of the context of the will in that case, which indicated a contrary intention on the part of the testator, in their opinion. In that case the testator by his will gave his residuary real and personal estate to trustees upon trust, to collect and get in the same, "and then to divide the whole between and amongst my four children, W. Bowers, Elizabeth, now the wife of I. Haigh, and H. Bowers and R. Bowers, share and share alike, as tenants in common, and not as joint tenants, with benefit of survivorship in case any of them should die without issue;" "and had the will stopped there," the chancellor said, "I confess there would have been much to have been said in favor of the construction which the vice-chancellor has adopted, namely, that the survivorship is to be referred, according to the doctrine of Crippsv. Wolcott, 4 Madd., 11, to the period of distribution; that is, the gift being immediate to the death of the testator. But, even then, I do not think that the matter would be free from doubt, for a reason I shall presently state." The words of the will which we have just before quoted were immediately followed, however, with these additional words: "And in case any of my said children should die leaving any child or children, then I direct that the share, whether original or accruing, of him, her or them so dying shall go, belong to and be divided between such children in equal shares, if more than one, and if only one, then the whole to such one and only child." But referring to this clause, he added: "It appears to me impossible, without putting an extremely forced construction on these words, to say that the testator meant this property to pass absolutely to his sons on his decease. Can it be said that a testator who has so clearly and expressly specified the shares which the children *Page 270 
are to take, and then contemplate them as in possession of those shares, and not only of those shares, but also of shares to accrue on the death of any of them, means only to define the amount of the share which is, upon the death of the testator, to pass over to the children of a child of his, who has died in his lifetime? There have been many cases in which the court has said that to refer a clause providing for the divesting of a share to the time of the testator's own death, so as to make it merely a provision against lapse, is not a natural construction. It is not prima facie to be supposed that he contemplates the death of the objects of his bounty in his lifetime, but he is to be considered as contemplating their death at some later period, unless he uses language which shows that he is referring to the time of his own death." Giffard, L.J., concurred in the opinion of the Lord Chancellor on the same special ground, and from all that appears in the opinions expressed by them, had the will terminated with the clause just stated above, in which case it would not have materially varied from the words of the will now before us, I think it is but fair to infer that they would not have reversed the decision of the vice-chancellor in that case.
In the latest case cited, Resant v. Cox, 6 Chancery Division (Law Rep.), 604, decided in the year 1877, Malins, V.-C., states the rules of that court on the subject in the following terms: "That in all cases of vesting properties we must make it vest absolutely as early as possible; and in all these gifts which have produced the inconsistency pointed out, when they are to be during the whole lives of the devisees, the rule is to cut them down, and to make them operate as early as possible. Therefore, in the common case of a gift to a class of persons and the survivors or survivor of them, means the survivors or survivor of them at the death of the testatrix. A gift for life with remainder to a class of persons and the survivors of them means those who survive the period of distribution on the death of the tenant for life." "Now, in this case," he further adds, "the will was `that in case any or either of my said grandchildren should depart this life without leaving lawful issue,' then, the shares were to go over on the death of their mother, to whom the life *Page 271 
estate was given. There it is reasonable enough, because at her death you can ascertain which are then dead with and without issue; and so at that period you determine who are the objects of the testator's bounty." And this was only a short time after his decision had been reversed, on appeal, in the case of Bowers v. Bowers, the last case before referred to, from which it is manifest that he did not consider the final decision in that case on the special facts and circumstances involved in it was inconsistent with the general and well-settled rules of testamentary construction so deliberately laid down by him afterwards in this case. Nor does there seem to have been any appeal taken from his decision in this latter case.
Since then, however, and since this case was argued, and as late as in the month of January last, a case has been decided in which it was held, where a testator bequeathed his residuary personalty to trustees, in trust for the children of L., to be divided equally between them, and directed that, "in case of the decease of either of them leaving a family, then such share as the parents would have taken shall be equally divided amongst the children of such deceased parents," that "decease" meant decease during the testator's life — that the children of L. who survived the testator took absolutely, and that the children of one child of L., who died between the date of the will and the death of the testator, took the share his parent would have taken if living at his death. In re Hayward, Cleary v. Lingwood, 19 Chancery Division, 470. "Those words," said Fry, J., in delivering his opinion, "in my judgment, point to a gift to take effect in the event of the parent's dying before the time of taking, that is to say, before the death of the testator. Therefore, it appears to me that, if any child of Mrs. Lingwood, who could have taken if he or she had been alive at the death of the testator, died leaving children, such children would be entitled to take the share which the parent would have taken. I come, therefore, to the conclusion that, in the first place, the nine children take absolutely as surviving the testator; and, in the second place, the children of Septimus are entitled to share with their uncles and aunts." *Page 272 
I would say, with regard to the final limitation in the fourth item of the will now before us, that if both of his said daughters, should leave issue to survive them, or either of them, and said issue should die leaving no issue to survive them, then, and in that case, his said real estate should go to his said brothers, and the issue of such of his brothers and sisters who were deceased as before provided in that same item in the first limitation of his real estate over to them, that, although as I have before remarked, it is inoperative and void as being limited upon a contingency by way of executory devise too remote to sustain and support it in contemplation of law, yet, I admit, if it served to enlighten us as clearly and satisfactorily as to the testator's intention, or to remove the doubt and uncertainty in which it still leaves his intention involved after it is read, it would be our duty to give it due weight and effect in the construction of the will. Hearman v. Pearse, 7 Chancery Appeals (Law Rep.), 282. But I have before repeated the words and given my understanding of the meaning of the first limitation over to his brothers and the children of his deceased brothers and sisters in the fourth item, and the meaning of the second and final limitation over in it to them, so far as his intention in concerned, is substantially the same on the further contingency specified, although expressed in fewer words and with direct reference to the terms employed in the preceding clause, and if drawn out at equal length would be in totidem verbis, and would read as follows: "My will and desire further is, that, if both my said daughters should leave issue to survive them, or either of them, and said issue should die leaving no issue to survive them, or either of them, then, my surviving brothers (if any) and the children of my deceased brothers and sisters shall have all my said real estate, to be equally divided between my brothers who survive me and the children of my said deceased brothers and sisters, the children of a deceased brother or sister to take only a parent's share, to them their heirs and assigns forever, or in other words, as in the above clause is more fully and in the foregoing words provided. In whatever doubt, uncertainty, improbability, or perplexity, the meaning and intention of a testator may be *Page 273 
involved in the penning of such a limitation as that, none but the draftsman of the will can be answerable for; and no court of law, I think, is warranted in attempting by conjecture or presumption merely to solve the doubt which overhangs it, or to save the limitation from the operation of the settled rule of judicial construction which applies in such cases.
I have, therefore, come to the conclusion that the daughters having survived the testator, took vested and absolute estates in fee simple in the lands and tenements respectively devised to them immediately on his decease; and that the said daughter, Ratie E., was, of course, capable of conveying an indefeasible estate in fee simple in the said lot of ground in the said articles of agreement mentioned.
Wootten and Wales, J., concurred.